Dear Mr. Elliot:
The office is in receipt of your opinion request of recent date wherein you ask if the operator of an amusement ride must have the ride inspected each time the ride is disassembled and reassembled.
The provisions of LSA-R.S. 40:1481 et seq., as amended by Act 1997 No. 878, governs our response to your question.  In particular, LSA-R.S. 40:1484.4(B)(2) provides as follows:
     B. An inspector who is an employee or agent of the operator's liability insurer or surety shall conduct the following inspections:
     (2) Every new amusement ride or attraction or existing ride or attraction which has been modified or reconstructed pursuant to the manufacturer's specifications shall be inspected for safety and structural integrity before commencing its public operation.
In order to respond to your request, we must determine the meaning of the operative language, reconstructed pursuant to themanufacturer's specifications. LSA-R.S. 1:3 provides that words and phrases shall be read with their context and shall be construed according to the common and approved usage of the language.
Webster's New Collegiate Dictionary (1981) defines reconstruct "to construct again" "reestablish" "reassemble".  Construct is defined as "1. to make or form by combining parts:  build 2. To set in logical order".
Giving the word "reconstruct" its literal meaning, the provisions in question would require that an inspection be conducted and a certificate be issued every time a new or existing amusement park ride is reassembled.
For this reason, we conclude that LSA-R.S. 40:1484.4 as amended requires that an inspection be conducted every time an existing amusement ride or attraction is disassembled and reassembled.
Very truly yours,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: ISABEL B. WINGERTER ASSISTANT ATTORNEY GENERAL
IBW/yb